Petition for rehearing on the part of respondent was granted in this cause for the purpose of further considering whether or not the petition for certiorari should be denied on the ground that a good case was made on the general negligence and delay counts.
The record has been carefully re-examined. The verdict was general and the errors on which the judgment below was quashed so permeated and effected the entire proceeding we think that our former judgment herein must be and is hereby approved and the judgment of the Civil Court of Record as affirmed by the Circuit Court of Duval County is hereby quashed.
All concur. *Page 171